     Case 6:21-mj-01521-GJK Document 2 Filed 06/24/21 Page 1 of 1 PageID 9



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                       Case No. 6:21-mj-1521
                                                                 6:21-mj-1522
JAMES VARNELL CUSICK, JR.
CASEY CUSICK
                                                          AUSA: Jen Harrington
                                                          Defense Atty.: Karla Reyes
                                                                         Andrew Searle

 U.S. MAGISTRATE    EMBRY J. KIDD                       June 24, 2021
 JUDGE              Courtroom 6D                        2:05-2:37 = 22 mins
 DEPUTY CLERK       Kim Anderson          RECORDING     Digital
                                                        Orlando_Digital_Transcripts@flmd.uscourts.gov

                    n/a                                 Juan Cabrera
 INTERPRETER                              PTS/PROB.


                            CLERK=S MINUTES
     INITIAL APPEARANCE ON PC ARREST/COMPLAINT/BOND HEARING BOTH
                              DEFENDANTS'
DEFENDANTS' TAKEN INTO FEDERAL CUSTODY TODAY


Case called, appearances made, procedural setting by Court
Court finds both defendants' are competent
Gov summarizes charges and penalties
Dfts advised of their rights
Dft Cusick, Jr. requests appointment of counsel/Court appoints FPD
Dft #2 Cusick requests appointment of counsel/ Court appoints CJA counsel
Dfts advised of their right to preliminary hearings
Both defendants' file waivers of preliminary hearing
No issue as to identity for either defendant
Dfts advised of rule 20 transfer
Partis advised of Due Process Protections Act
Gov does not seek detention for either dft/Conditions requested as stated
Counsel Reyes responds to conditions requested
Gov states factual summary
Counsel Searle responds to conditions requested/Requests OR bond
Court releases dft Cusick Jr on conditions as stated
Court releases dft Cusick on conditions as stated
Court enters orders of removal for both defendants'
Court adjourned
